DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses several new limitations that are unclear. Firstly, claim 1 includes several method steps including the phrase “repeating, by the main control device”, wherein it is unclear if the steps mentioned in the repeating step have already st preset sleeping time period = 1 x (fan control at second speed for 1st preset time period + fan control at third speed for 2nd preset time period)? OR b) 1st preset sleeping time period = n x (fan control at second speed for 1st preset time period + fan control at third speed for 2nd preset time period), wherein n = number of repetitions greater than 1?
Claim 1 further includes the limitations: “when the sleeping time period of the user reaches the second preset sleeping time period, repeating, by the main control device, following second control steps until the sleeping time period of the user reaches a third preset sleeping time period: controlling, by the main control device, the fan to operate in the second wind speed for a second preset time period; controlling, by the main control device, the fan to operate in the third wind speed for the second preset time period; and controlling, by the main control device, the fan to operate in a first wind speed for two times of the second preset time period.” It is unclear in this second preset sleeping time period how the claimed sequence of control steps occurs. For example does this imply:nd preset sleeping time period = 1 x (fan control at second speed for 2nd preset time period + fan control at third speed for 2nd preset time period + fan control at first speed for 2 times second preset time period)? OR b) 2nd preset sleeping time period = n x (fan control at second speed for 2nd preset time period + fan control at third speed for 2nd preset time period + fan control at first speed for 2 times second preset time period)?, wherein n = number of repetitions greater than 1?
Please note that the issues above apply to other claims that use the phrases “repeating, by the main control device” and “first (to sixth) preset sleeping time period” or “first preset waking time period” (claims 5 and 7). 
The remaining dependent claims are also rejected by virtue of their dependence on a rejected claim. 
Please note that no prior art rejections are being provided for these claims since the proper scope of these claims cannot be fully ascertained at this time. Also for now, a lack of prior art rejections for these claims should not be construed as an indication of allowable subject matter. Any attempt to overcome this rejection would most likely result in a change of scope of these claims, which would in turn require further search and/or consideration.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746